Citation Nr: 1701278	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  13-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Navy from July 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In an April 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board.  The Veteran was notified that his hearing was scheduled for October 27, 2016.  However, the Veteran failed to appear for the hearing and did not submit any good cause reason for his failure to appear.  Therefore, the Board finds that a hearing request is not pending.  

The Board observes that entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) was initially part of this appeal.  However, in a February 2015 rating decision, a 100 percent rating was granted for PTSD, effective from the date of the claim.  Accordingly, as the benefit sought was granted in full, the claim for an increased rating for service-connected PTSD is no longer on appeal.


FINDINGS OF FACT

1.  On September 23, 2010, the Veteran filed a claim for entitlement to a TDIU alleging that his PTSD caused unemployability.

2.  In a February 2015 rating decision, the RO increased the Veteran's rating for his PTSD from 50 percent to 100 percent, effective September 23, 2010.  

3.  The Veteran is only service connected for PTSD.  

4.  The claims for a TDIU and an increased rating for PTSD arose at the same time and are essentially premised on the same evidence.
CONCLUSION OF LAW

The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 23, 2010, the Veteran filed a claim for entitlement to a TDIU alleging that his PTSD caused unemployability.  In a February 2015 rating decision, the RO increased the Veteran's rating for his PTSD from 50 percent to 100 percent, effective September 23, 2010.  

The Board has considered the holding of Bradley v. Peake, 22 Vet. App. 280 (2008).  According to Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  However, in this case, the Veteran is only service-connected for one disability, PTSD.  Thus, entitlement to SMC under 38 U.S.C.A. § 1114(s) is not at issue.

The current claim for a TDIU and an increased rating for PTSD have been recognized as essentially arising at the same time and involving the same evidence.  The Veteran was granted a 100 percent rating for his service-connected PTSD on the date of his claim for both PTSD and TDIU.  Hence the grant of an increased 100 percent schedular rating for PTSD renders the claim for a TDIU moot.  Herlehy v. Principi, 15 Vet. App. at 35; see Locklear v. Shinseki, 24 Vet. App. 311, 318, foot note 2 (2011).  The appeal as to the TDIU issue is, therefore, dismissed.

ORDER

The appeal as to entitlement to TDIU is dismissed.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


